EXHIBIT 10.10

 



NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS WARRANT NOR
THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO
THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

 



Warrant No.: 031

 

Number of Shares: 1,500,000 

Date of Issuance: July 29, 2015

 

(subject to adjustment) 



 

--------------------------------------------------------------------------------



MULTIMEDIA PLATFORMS, INC.

A Nevada Corporation





--------------------------------------------------------------------------------



 



MULTIMEDIA PLATFORMS, INC., a Nevada corporation (the “Company”), for value
received, hereby certifies that Patrick Kolenik (the “Initial Holder”, or its
registered assigns (the Initial Holder or such registered assigns shall be
referred to as the “Registered Holder” or “Holder”)), is entitled, subject to
the terms set forth below, to purchase from the Company at any time on or after
the Exercise Date and on or before the Expiration Date (as hereinafter defined),
in whole or in part, One Million Five Hundred Thousand (1,500,000) shares (as
adjusted from time to time pursuant to the provisions of this Warrant) of the
Company’s common stock, $0.01 par value per share (“Common Stock”), at an
Exercise Price equal to $0.30 (the “Exercise Price”). The shares purchasable
upon exercise of this Warrant are sometimes hereinafter referred to as the
“Warrant Stock”. “Exercise Date” means any date subsequent to the issuance date
hereof and prior to the Expiration Date on which the Registered Holder elects by
written notice to the Company for this Warrant to become exercisable. 

 

This Warrant is issued pursuant to that certain Consulting Agreement, dated as
of July 2, 2015, by and among each of the parties named therein. 

 

1. Exercise. 

 

(a) Manner of Exercise. This Warrant may be exercised by the Registered Holder,
in whole or in part with the purchase/exercise form appended hereto as Exhibit A
(the “Notice of Exercise”) duly executed by such Registered Holder or by such
Registered Holder’s duly authorized attorney, at the principal office of the
Company, or at such other office or agency as the Company may designate in
writing, accompanied by payment in full of the Exercise Price payable in respect
of the number of shares of Warrant Stock purchased upon such exercise. The
Exercise Price may be paid by cash, check, or wire transfer in immediately
available funds. However, the Warrant Stock cannot be sold until February 1,
2016, unless any of the shares owned or controlled by Robert Blair or TBG
Holdings, or any of their affiliates, are sold, or are included in a
registration statement for resale during that period. 

 

(b) Effective Time of Exercise. Each exercise of this Warrant shall be deemed to
have been effected immediately prior to the close of business on the day on
which this Warrant shall have been surrendered to the Company as provided in
Section 1(a) above. At such time, the person or persons in whose name or names
any certificates for Warrant Stock shall be issuable upon such exercise as
provided in Section 1(c) below shall be deemed to have become the holder or
holders of record of the Warrant Stock represented by such certificates. 

 

  1

 

 



(c) Delivery to Holder. As soon as practicable after the exercise of this
Warrant, in whole or in part, and in any event within seven (7) calendar days
thereafter, the Company at its expense will cause to be issued in the name of,
and delivered to, the Registered Holder, or as such Holder (upon payment by such
Holder of any applicable transfer taxes) may direct, certificates for Warrant
Stock purchased hereunder which shall be transmitted by the Company’s transfer
agent to the Registered Holder by (i) crediting the account of the Registered
Holder’s broker with the Depository Trust Company through its Deposit Withdrawal
Agent Commission (“DWAC”) system if the Company is then a participant in such
system and either (A) there is an effective registration statement permitting
the resale of the Warrant Stock by the Holder or (B) the Warrant Stock are
eligible for resale without volume or manner-of-sale limitations pursuant to
Rule 144, or (ii) if the conditions specified in (i)(A) or (i)(B) are not
satisfied, by physical delivery to the address specified by the Registered
Holder in the Notice of Exercise. 

 

(d) Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of a Registered Holder and
upon surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Stock, deliver to Registered
Holder a new Warrant evidencing the rights of Registered Holder to purchase the
unpurchased Warrant Stock called for by this Warrant, which new Warrant shall in
all other respects be identical with this Warrant. The Registered Holder shall
not be required to deliver the original of this Warrant in order to effect an
exercise hereunder. 

 

(e) Cashless Exercise. During the exercise period and prior to the Expiration
Date, this Warrant may also be exercised, in whole or in part, at such time by
means of a “cashless exercise” in which the Holder shall be entitled to receive
a certificate for the number of Warrant Stock equal to the quotient obtained by
dividing [(A-B) (X)] by (A), where: 

 

(A) = the closing price on the trading day immediately preceding the date on
which Holder elects to exercise this Warrant by means of a “cashless exercise,”
as set forth in the applicable Notice of Exercise; 

 

(B) =  the Exercise Price of this Warrant, as adjusted hereunder; and 

 

(X) = the number of Warrant Stock that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise. 

 

2. Adjustments. 

 

(a) Stock Splits and Dividends. If outstanding shares of the Company’s Common
Stock shall be subdivided into a greater number of shares or a dividend in
Common Stock shall be paid in respect of Common Stock, then the Exercise Price
in effect immediately prior to such subdivision or at the record date of such
dividend shall simultaneously with the effectiveness of such subdivision or
immediately after the record date of such dividend be proportionately reduced.
If outstanding shares of Common Stock shall be combined into a smaller number of
shares, then the Exercise Price in effect immediately prior to such combination
shall, simultaneously with the effectiveness of such combination, be
proportionately increased. When any adjustment is required to be made in the
Exercise Price, the number of shares of Warrant Stock purchasable upon the
exercise of this Warrant shall be changed to the number determined by dividing
(i) an amount equal to the number of shares issuable upon the exercise of this
Warrant immediately prior to such adjustment, multiplied by the Exercise Price
in effect immediately prior to such adjustment, by (ii) the Exercise Price in
effect immediately after such adjustment. 

 

(b) Reclassification, Etc. In case of any reclassification or change of the
outstanding securities of the Company or of any reorganization of the Company
(or any other corporation the stock or securities of which are at the time
receivable upon the exercise of this Warrant) or any similar corporate
reorganization on or after the date hereof, then and in each such case the
holder of this Warrant, upon the exercise hereof at any time after the
consummation of such reclassification, change, reorganization, merger or
conveyance, shall be entitled to receive, in lieu of the stock or other
securities and property receivable upon the exercise hereof prior to such
consummation, the stock or other securities or property to which such holder
would have been entitled upon such consummation if such holder had exercised
this Warrant immediately prior thereto, all subject to further adjustment as
provided in Section 2(a); and in each such case, the terms of this Section 2
shall be applicable to the shares of stock or other securities properly
receivable upon the exercise of this Warrant after such consummation 

 



  2

 



 

(c) Adjustment Certificate. When any adjustment is required to be made in the
Warrant Stock or the Exercise Price pursuant to this Section 2, the Company
shall promptly mail to the Registered Holder a certificate setting forth (i) a
brief statement of the facts requiring such adjustment, (ii) the Exercise Price
after such adjustment and (iii) the kind and amount of stock or other securities
or property into which this Warrant shall be exercisable after such adjustment. 

 

3. Transfers. 

 

(a) Unregistered Security. Each holder of this Warrant acknowledges that this
Warrant and the Warrant Stock have not been registered under the Securities
Act. 

 

(b) Transferability. Subject to compliance with any applicable securities laws,
this Warrant and all rights hereunder (including Registration Rights as provided
above and in the Purchase Agreement) are transferable, in whole or in part, upon
surrender of the Warrant with a properly executed assignment (in the form of
Exhibit Bhereto) at the principal office of the Company. The Company shall, upon
receipt of a transfer notice and appropriate documentation, register any
Transfer on the Company’s Warrant Register; provided, however, that the Company
may require, as a condition to such Transfer, an opinion reasonably satisfactory
to the Company that said Transfer does not require registration pursuant one or
more exemptions provided under the Securities Act. 

 

(c) Warrant Register. The Company will maintain a register containing the names
and addresses of the Registered Holders of this Warrant. Until any transfer of
this Warrant is made in the warrant register, the Company may treat the
Registered Holder of this Warrant as the absolute owner hereof for all purposes;
provided, however, that if this Warrant is properly assigned in blank, the
Company may (but shall not be required to) treat the bearer hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary. Any Registered Holder may change such Registered Holder’s address as
shown on the warrant register by written notice to the Company requesting such
change. 

 

4. No Impairment. The Company will not, by amendment of its charter or through
reorganization, consolidation, merger, dissolution, sale of assets or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the holder of this
Warrant against impairment. 

 

5. Termination. This Warrant (and the right to purchase securities upon exercise
hereof) shall terminate five (5) years from the date of issuance of this Warrant
(the “Expiration Date”). 

 

6. Notices of Certain Transactions. In case: 

 

(a) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time deliverable upon the exercise of this Warrant)
for the purpose of entitling or enabling them to receive any dividend or other
distribution, or to receive any right to subscribe for or purchase any shares of
stock of any class or any other securities, or to receive any other right, to
subscribe for or purchase any shares of stock of any class or any other
securities, or to receive any other right, or 

 

(b) of any reclassification of the capital stock of the Company, or 

 

(c) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company ((a), (b) and (c) of this Section 6 being referred to herein as a
“Liquidation Event”), then, and in each such case, the Company will mail or
cause to be mailed to the Registered Holder of this Warrant a notice specifying,
as the case may be, (i) the date on which a record is to be taken for the
purpose of such dividend, distribution or right, and stating the amount and
character of such dividend, distribution or right, or (ii) the effective date on
which such reclassification, dissolution, liquidation or winding-up is to take
place, and the time, if any is to be fixed, as of which the holders of record of
Common Stock (or such other stock or securities at the time deliverable upon
such reclassification, dissolution, liquidation or winding-up) are to be
determined. Such notice shall be mailed at least ten (10) days prior to the
record date or effective date for the event specified in such notice. Failure to
so notify a holder shall not invalidate any such action. 



 



  3

 



 

7. Reservation of Stock. The Company will at all times reserve and keep
available out of its authorized but unissued stock, solely for the issuance and
delivery upon the exercise of this Warrant and other similar Warrants, such
number of its duly authorized shares of Common Stock as from time to time shall
be issuable upon the exercise of this Warrant and other similar Warrants. All of
the shares of Common Stock issuable upon exercise of this Warrant and other
similar Warrants, when issued and delivered in accordance with the terms hereof
and thereof, will be duly authorized, validly issued, fully paid and
non-assessable, subject to no lien or other encumbrance other than restrictions
on transfer arising under applicable securities laws and restrictions imposed by
Section 3 hereof. 

 

8. Exchange of Warrants. Upon the surrender by the Registered Holder of any
Warrant or Warrants, properly endorsed, to the Company at the principal office
of the Company, the Company will, subject to the provisions of Section 3 hereof,
issue and deliver to or upon the order of such Holder, at the Company’s expense,
a new Warrant or Warrants of like tenor, in the name of such Registered Holder
or as such Registered Holder (upon payment by such Registered Holder of any
applicable transfer taxes) may direct, calling in the aggregate on the face or
faces thereof for the number of shares of Common Stock called for on the face or
faces of the Warrant or Warrants so surrendered. 

 

9. Replacement of Warrants. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and
(in the case of loss, theft or destruction) upon delivery of an indemnity
agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor. 

 

10. Piggy-Back Registration Rights. The Registered Holder is entitled to
piggy-back registration rights as to the Warrant Stock. If the Company shall
determine to prepare and file with the SEC a registration statement relating to
an offering for its own account or the account of others under the Act, of any
of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the Act) or their then equivalents (the “Registration
Statement”) relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the Company’s stock option or other employee benefit plans, then
the Company shall deliver to the Registered Holder a written notice of such
determination and, if within fifteen (15) days after the date of the delivery of
such notice, any such Registered Holder shall so request in writing, the Company
shall include in such registration statement all or any part of such Warrant
Stock such Registered Holder requests to be registered; provided, however, that
the Warrant Stock may be reduced on a pro rata basis with such other securities
being registered on the applicable registration statement if and to the extent
that the underwriter(s) associated with the offering which is the subject of the
Registration Statement believes, in good faith, that the inclusion of such
Warrant Stock will have an adverse effect on the sale of the securities for
which such registration statement was filed. If any SEC guidance or FINRA
regulation sets forth a limitation on the number of securities permitted to be
registered on a particular registration statement (and notwithstanding that the
Company used diligent efforts to advocate with the SEC or such other applicable
regulatory authority for the registration of all or a greater portion of Warrant
Stock), the number of Warrant Stock to be registered on such registration
statement will be reduced on a pro rata basis with such other securities being
registered on the applicable registration statement. 

 

11. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, electronic mail or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand
delivery, electronic mail or delivery by facsimile, with accurate confirmation
generated by the transmitting facsimile machine, if sent by electronic mail with
confirmed receipt, at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. 



 



  4

 



 



 

If to the Company:

Multimedia Platforms, Inc. 

2929 East Commercial Blvd., Suite Ph-D Fort Lauderdale, Florida 33308 

Attn: Robert A. Blair, Chief Executive Officer 

   

 

 

 

With a copy to (which shall not constitute notice): 

Szaferman, Lakind, Blumstein and Blader, P.C. 

101 Grovers Mill Road, Suite 200 

Lawrenceville, NJ 08648 

Attn: Gregg E. Jaclin, Esq.

Phone: (609) 275-0400 gjaclin@szaferman.com

 

 

 

 

If to the Holder:

Patrick Kolenik 

2101 Bay Colony Lane 

Wilmington, NC 28405 



  

12. No Rights as Stockholder. Until the exercise of this Warrant, the Registered
Holder of this Warrant shall not have or exercise any rights by virtue hereof as
a stockholder of the Company. 

 

13. Representations of Registered Holder. The Registered Holder hereby
represents and acknowledges to the Company that: 

 

(a) It understands that this Warrant and the Warrant Stock will be “restricted
securities” as such term is used in the rules and regulations under the
Securities Act and that such securities have not been and will not be registered
under the Securities Act or any state securities law, and that such securities
must be held indefinitely unless registration is effected (it being acknowledged
and agreed by the Company that the Warrant Stock constitutes “Registrable
Securities”) or transfer can be made pursuant to appropriate exemptions; 

 

(b) the Registered Holder has read, and fully understands, the terms of this
Warrant set forth on its face and the attachments hereto, including the
restrictions on transfer contained herein; 

 

(c) the Registered Holder is purchasing for investment for its own account and
not with a view to or for sale in connection with any distribution of this
Warrant and the Warrant Stock and it has no intention of selling such securities
in a public distribution in violation of the federal securities laws or any
applicable state securities laws; provided that nothing contained herein will
prevent the Registered Holder from transferring such securities in compliance
with the terms of this Warrant and the applicable federal and state securities
laws; and 

 

(d) the Company may affix the following legend (in addition to any other
legend(s), if any, required by applicable state corporate and/or securities
laws) to certificates for shares issued upon exercise of this Warrant: 

 



 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE LAW, AND NO
INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS (i) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION
INVOLVING SAID SECURITIES, (ii) THE BORROWER RECEIVES AN OPINION OF LEGAL
COUNSEL REASONABLY SATISFACTORY TO THE BORROWER STATING THAT SUCH TRANSACTION IS
EXEMPT FROM REGISTRATION, OR (iii) THE BORROWER OTHERWISE SATISFIES ITSELF THAT
SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.” 

 



 





  5

 



 

14. No Fractional Shares. No fractional shares will be issued in connection with
any exercise hereunder. In lieu of any fractional shares which would otherwise
be issuable, the Company shall pay cash equal to the product of such fraction
multiplied by the fair market value of one such share on the date of exercise,
as determined in good faith by the Company’s Board of Directors. 

 

15. Amendment or Waiver. Any term of this Warrant may be amended or waived upon
written consent of the Company and the holder of this Warrant. 

 

15. Headings. The headings in this Warrant are for purposes of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Warrant. 

 

16. Governing Law. This Warrant shall be governed, construed and interpreted in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts of law. In the event of a dispute between the parties
relating to enforcement of this Warrant, the substantially victorious party
shall receive reimbursement of legal fees and court fees. 

 

[Remainder of Page Intentionally Left Blank]



 



  6

 

 



IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed and
delivered by its authorized officer as of the date first above written. 

 



 

MULTIMEDIA PLATFORMS, INC.,
a Nevada corporation

 

       

 

Signed:

[mmpw_ex101001.jpg]

 

 

Name:

Robert A. Blair 

 

 

Title: 

Chief Executive Officer 

 



 



 

Company Address:

Multimedia Platforms, Inc.  

2929 East Commercial Blvd., Suite Ph-D
Fort Lauderdale, Florida 33308 

Attn: Robert A. Blair, Chief Executive Officer 



 

[SIGNATURE PAGE TO MULTIMEDIA PLATFORMS, INC. COMMON STOCK PURCHASE WARRANT]



 



  7

 

 



EXHIBIT A

 

PURCHASE/EXERCISE FORM

 



To: 

MULTIMEDIA PLATFORMS, INC.  

 

Dated: ________________



 

The undersigned holder, pursuant to the provisions set forth in the attached
Warrant No. ___, hereby exercises the right to purchase _________________ shares
of Common Stock covered by such Warrant. Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant. 

 

1. Form of Exercise Price. The undersigned holder intends that payment of the
Exercise Price shall be made as: 

 



 

 

a “Cash Exercise” with respect to _________________ shares of Warrant Stock;

 

 

 

 

a “Cashless Exercise” pursuant to Section 1(e) with respect to _______ shares of
Warrant Stock, pursuant to which __________ shares of Warrant Stock are to be
delivered in accordance with the formula provided in Section 1(e).

 

 



 

2. Payment of Exercise Price. The Holder shall pay the aggregate Exercise Price
in the sum of $___________________ to the Company in accordance with the terms
of the Warrant. 

 

The undersigned acknowledges that it has reviewed the representations and
warranties contained in Section 12 of the Warrant and by its signature below
hereby makes such representations and warranties to the Company. 

 



 

Signature: __________________________________

 

 

 

 

 

Name (print): ________________________________

 

 

 

 

 

Title (if applic.)_______________________________

 

 

 

 

 

Company (if applic.):___________________________

 



 

  8

 

 



EXHIBIT B

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED, _________________________________________ hereby sells,
assigns and transfers all of the rights of the undersigned under the attached
Warrant No. ___ with respect to the number of shares of Common Stock covered
thereby set forth below, to: 

 

 



Name of Assignee

 

Address/Fax Number

 

No. of Shares 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



  

        Dated: __________ Signature: 

 

 

 

 

 

 

 

 

 

 

 

 

 

Witness:

 

 



 

 

9

--------------------------------------------------------------------------------